Citation Nr: 1753200	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-05 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel





INTRODUCTION

The Veteran had active service in the Marine Corps Reserves from April 28 to September 13, 1986.  He had additional service with the Marine Corps Reserves.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

1.  An unappealed September 2002 rating decision denied entitlement to service connection for a lumbar spine disability.  

2.  The evidence associated with the claims file subsequent to the September 2002 decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.  The September 2002 rating decision denying the claim of service connection for a lumbar spine disability is final.  38 U.S.C. §7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).  

2.  New and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.102, 3.303 (2017).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2002 rating decision denied the Veteran's claim of entitlement to service connection for a lumbar spine disability based on a finding that the record did not contain any evidence of a lumbar spine disability during active service.  The Veteran did not appeal that decision as to this claim.  Therefore, the September 2002 decision is final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C. §7105(b) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

The pertinent evidence at the time of the September 2002 rating decision included the Veteran's service treatment records, which failed to show that the Veteran injured his lumbar spine while in active service.  In fact, a June 1988 reserve examination noted that the Veteran had injured his back at his civilian job when he had fallen down some stairs in 1987.

The pertinent evidence that has been received since the September 2002 rating decision includes the following: the Veteran's Certificate of Separation from Service, which established the Veteran's period of active service as a member of the Marine Corps; a January 2012 statement from the Veteran which listed a series of times he was hospitalized; a January 2012 statement from the Veteran describing a mid-back injury he suffered after his separation from active service; and an October 2012 statement from the Veteran's wife indicating that the Veteran left the military because of back problems.  

The Board finds that the evidence added to the record since the September 2002 rating decision became final is not new and material.  The RO denied the Veteran's claim for entitlement to service connection for a lumbar spine disability because it determined that there was no evidence that the Veteran suffered an injury while in active service.  The evidence added to the record fails to establish  that the Veteran incurred a lumbar spine disability while in active service, that a superimposed in-service injury aggravated the Veteran's lumbar spine disability, or that the symptoms of the Veteran's lumbar spine disability were continuous since his separation from service.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claim.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for a lumbar spine disability is not warranted.   


ORDER

New and material evidence has not been received and reopening of the claim of entitlement to service connection for a lumbar spine disability is denied.  





____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


